Citation Nr: 1115349	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-09-502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right hand disability, claimed as residuals of a fracture of the third finger.

4.  Entitlement to service connection for blindness.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a bone disorder, claimed as residuals of fractured ribs.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for the disabilities at issue, as well as his claim for special monthly pension.  This case was previously before the Board in January 2010, at which time it was remanded for additional development of the record.  

In its January 2010 decision, the Board denied the Veteran's claim for service connection for alcoholism.  By rating action dated July 2010, the RO granted the Veteran's claim for pension benefits.  This decision, accordingly, is limited to the issues set forth on the preceding page.

The issues of service connection for an acquired psychiatric disability, blindness and special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A hearing loss, if present, was initially demonstrated many years after service, and there is no competent and probative evidence relating it to service.

2.  A right hand disability, to include residuals of a fracture of the third finger, was first shown many years following service, and there is no competent and probative evidence relating it to service.

3.  A right hip disability, to include arthritis, was initially manifested many years after the Veteran's discharge from service, and there is no competent and probative evidence relating it to service.

4.  A bone disorder, to include residuals of fractured ribs, if present, was first demonstrated years following service, and there is no competent and probative evidence relating it to service.

5.  The Veteran's low back disability, to include arthritis, was initially documented many years after service, and there is no competent and probative evidence relating it to service.


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.385 (2010).

2.  A right hand disability, claimed as residuals of a fracture of the third finger, was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

3.  A right hip disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

4.  A bone disorder, claimed as residuals of fractured ribs, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

5.  A low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a January 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An April 2006 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  In February 2010 and April 2010, the Veteran was again advised of VA's responsibilities in obtaining information to assist in completing his claim and identified the veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, a supplemental statement of the case was issued in July 2010. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, service personnel records, Social Security Administration records, private and VA medical records, and the reports of VA examinations. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and Regulations- General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

Hearing loss 

Law and Regulations - Specific

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Factual Background and Analysis

Personnel records indicate the Veteran was a supply clerk.

The service treatment records (STRs) are negative for complaints or findings relating to hearing loss.  The Veteran denied having a hearing loss on a report of medical history in June 1970.  

In June 1970, the separation physical examination included an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
5
5
5
5
5

In the June 1970 separation report of medical history, the Veteran denied suffering from a hearing loss.

In January 2006, the Veteran presented at a VA primary care clinic to establish treatment with VA.  Physical examination at the time included an ear examination.  The examiner remarked that the Veteran's hearing was normal.

The initial indication following service of hearing problems was in March 2008, nearly 38 years following the Veteran's separation from service.  Social Security Administration records show the Veteran indicated a hearing loss was one of the conditions affecting his ability to work.  The Social Security Administration records also reflect the Veteran was seen in a VA outpatient treatment clinic in March 2008 and complained of decreased hearing in his right ear.  It was determined that he had congestion in his nose and ears, and that he had stopped using his steroid nasal spray. 

A private physician report dated in October 2008 related that the Veteran's complaints included hearing loss.  A past medical history of poor hearing in the right ear was noted.  Evaluation of the ears was normal.  The examiner noted there was a question of hearing loss, but stated the Veteran was able to hear and understand him at a normal conversational tone.

As noted above, the Veteran specifically denied any hearing loss at the time of his discharge from service, and he has not mentioned any acoustic trauma in service.  The audiometric examination on the discharge examination was within normal limits.  

Even if it may be assumed the Veteran currently has a hearing loss as set forth in 38 C.F.R. § 3.385, the fact remains there is no competent medical evidence linking it to service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the passage of almost four decades between service and the 2008 report of a hearing loss is persuasive in determining that any current hearing loss did not begin in service.  

Inasmuch as the most probative evidence fails to establish the Veteran has a hearing loss that is related to service, the preponderance of the evidence is against the claim and service connection is denied.   

Right hand disability, claimed as residuals of a fracture of the third finger

Factual Background and Analysis

The service treatment records are negative for complaints or findings concerning the right hand, to include a fracture of any finger.  A clinical evaluation of the upper extremities on the separation examination in July 1970 was normal, and on the June 1970 report of medical history, the Veteran denied any arthritis or rheumatism, or any bone or joint abnormality or deformity.  

On a disability examination report for the Rhode Island Department of Human Services in December 2005, the Veteran reported multiple hand fractures in 1999.  

A VA X-ray study of the right hand in January 2006 revealed a nondisplaced fracture of the mid diaphysis of the right fourth metacarpal bone.  During the Veteran VA general medical examination in June 2006, the Veteran asserted he punched a wall and broke the third finger of his right hand.  He related the hand was casted.  An October 2008 report from a private physician noted the Veteran had degenerative joint disease of the right hand.  

It is significant to point out that there is no indication for many years after service of a fracture of a finger of the right hand.  The Board observes that when the Veteran described the injury on the VA examination in 2006, he made no mention of it occurring in service.  

The evidence demonstrates that a fracture of the right finger was not present during service or for many years thereafter.  In fact, the evidence suggests the Veteran sustained the fracture when he injured it in 1999, approximately 29 years after his discharge from service.  Clearly, the extensive gap between service and the initial indication of residuals of a fracture of the third finger is a factor that may be considered in assessing the Veteran's claim for service connection.  See Maxson, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Since the most probative evidence fails to establish the Veteran has a right hand disability, claimed as residuals of a fracture of the third finger that is related to service the preponderance of the evidence is against the claim and service connection is denied.   

Right Hip

Factual Background and Analysis

The service treatment records are negative for complaints or findings concerning a right hip disability.  On the June 1970 separation report of medical history, the Veteran denied swollen or painful joints, arthritis or rheumatism, or any bone or joint abnormality or deformity.  The July 1970 separation physical examination report noted that clinical evaluation of the lower extremities was normal.  

In October 2008, a W.P, M.D., a private physician, noted the Veteran had degenerative joint disease of the hip.  X-rays, which were pending when the physician's report was completed, revealed mild to moderate degenerative changes of the posterior acetabulum.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran avers that he developed right hip arthritis as a result of military service.  However, service treatment records are silent for any hip complaints or findings, and the record establishes that a right hip disability, to include arthritis, was initially documented many years after service.  

There is no competent medical evidence linking any right hip disability to service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the passage of approximately 38 years between service and the 2008 report of a right hip disability is persuasive in determining that any current right hip disability did not begin in service or for many years thereafter.  

Inasmuch as the most probative evidence fails to establish the Veteran has a right hip disability that is related to service, the preponderance of the evidence is against the claim and service connection is denied.  

Bone disorder, claimed as residuals of fractured ribs 

The service treatment records are negative for complaints or findings concerning a bone disorder, including fractured ribs.  On the June 1970 separation report of medical history, the Veteran denied swollen or painful joints, arthritis or rheumatism, or any bone or joint abnormality or deformity.  The July 1970 separation physical examination report noted that clinical evaluation of the spine was normal.  

The record shows that when the Veteran was examined by the VA in June 2006, he referred to a bone condition and stated that about five or six years earlier, he fell on the back of a chair when he lost his balance and fractured three ribs.  He stated they healed without incident.  

The Board notes no specific bone disorder has been documented.  In any event, it is clear that the fractured ribs were sustained in an accident many years following service.  There is no competent and probative evidence linking any such injury to service.  

Inasmuch as the most probative evidence fails to establish the Veteran has a bone disorder, claimed as fractured ribs, that is related to service, the preponderance of the evidence is against the claim and service connection is denied.

Low Back Disability 

The service treatment records are negative for complaints or findings of any low back disability.  The Veteran denied having any back pain on a separation report of medical history dated in June 1970.  A July 1970 separation physical examination report noted that clinical evaluation of the spine was normal.  

VA records disclose that when he was seen in January 2006, the Veteran related a history of low back pain due to a fall while roller skating several years earlier.  Physical examination of the spine revealed it was normal to inspection with a normal range of motion.  A March 2006 VA X-ray study of the lumbosacral spine revealed slight dextroscoliosis with mild degenerative changes.  On VA general medical examination in June 2006, the Veteran reported back pain, and denied any known back injury.  The pertinent diagnosis was lower back pain.  He again described low back pain when he was seen in a VA outpatient clinic in July 2007.  

During a February 2007 VA neurology clinic visit, the Veteran asserted that he fell about four to five years earlier and started to experience low back pain with radiation down the right lower extremity to behind the knee.  He claimed his symptoms had been slowly and progressively getting worse.  He also related that in October 2006, while lifting a heavy patient, he developed sharp pain in the low back that lasted all day.  The examiner suspected lumbosacral degenerative joint disease with L5-S1 radiculopathy.

The record clearly demonstrates that a low back disability was initially manifested many years after service.  The Veteran has not furnished any competent medical evidence showing that his current low back disorder is related to service.  In fact, he has consistently provided a history linking his low back problems to injuries many years after service.  

Accordingly, the Board concludes the medical evidence, which shows a low back disability was first present many years after service, is of greater probative value than his allegations made in conjunction with his claim for monetary benefits regarding its onset.  There is no competent and probative evidence linking any such injury to service.  

Inasmuch as the most probative evidence fails to establish the Veteran has a low back disability that is related to service, the preponderance of the evidence is against the claim and service connection is denied.

In conclusion, regarding all the issues discussed above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of his claimed disorders because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of injuries/disabilities that began in service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1970) and initial reported symptoms and diagnosis as early as 2005, over 35 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is simply no evidence, other than his own statements, to support his assertions of experiencing these disorders since service.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a hearing loss is denied 

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a low back disability, is denied.

Service connection for a right hand disability, claimed as residuals of a fracture of the third finger, is denied.

Service connection for a bone disorder, claimed as residuals of fractured ribs, is denied.


REMAND

The Veteran asserts service connection is warranted for an acquired psychiatric disability.  A report of medical history in June 1969 reveals a history of psychiatric treatment for three years.  The Veteran was referred for a psychiatric evaluation where he was seen in July 1968.  It was indicated he had a history of psychiatric treatment for approximately one year when he was 15 years old.  The treatment was for symptoms suggestive of adjustment reaction of adolescence.  It was stated he had not received treatment in the previous two or three years.  It was noted at the present time, the Veteran was somewhat impulsive and unstable, but otherwise mentally organized.  No significant psychopathology was present, and it was stated he was fit for induction.  The service treatment records do not reflect any treatment for psychiatric complaints.  A psychiatric evaluation on the separation examination in July 1970 was normal.  

The discharge certificate reflects the Veteran was discharged due to unsuitability, character and behavior disorders.  While some personnel records have been associated with the claims folder, it is not clear if all such records have been obtained.  

The Veteran was afforded a VA psychiatric examination in May 2006.  The diagnoses were alcohol dependence, major depressive disorder, panic disorder without agoraphobia, poly drug abuse, in sustained remission, and personality disorder, not otherwise specified.

The Board notes the records of any pre-service psychiatric treatment have not been associated with the claims folder.  In addition, the Board has not been afforded a VA psychiatric examination to determine whether the Veteran had an acquired psychiatric disability prior to service and, if so, whether it was aggravated therein.  

The Veteran has also claimed service connection for blindness.  The Board notes the Veteran's uncorrected visual acuity on the entrance examination in June 1969 was 20/70 in the right eye, and 20/20 in the left eye.  Defective vision was noted.  In August 1969, it was indicated that uncorrected visual acuity was 20/70 in the right eye, and 20/20 in the left eye.  Corrected vision was 20/25 in the right eye.  Myopia and amblyopia were noted.  An ophthalmology examination was negative.  Distant vision on the separation examination in June 1970 was 20/100 in the right eye, and 20/20 in the left eye.  A separation examination dated July 1970 reveals distant vision was 20/20 in each eye.  The Board notes the corrected visual acuity was not listed on many of these eye examinations.

Private medical records disclose the Veteran's visual acuity was grossly normal in December 2005.

VA outpatient treatment records show the Veteran was seen in February 2006.  He had no visual complaints.  Visual acuity in the right eye was 20/400, apparently correctable to 20/200.  In the left eye, visual acuity was 20/20.  The impressions were haze inferior to the optic nerve head in the right eye, antimetropia, right eye, strong myopia, and left eye emmetropia.  He was seen about six weeks later and visual acuity was 20/30 in the right eye and 20/20 in the left eye.  The impressions were unexplained increased myopia in the right eye, possible right lateral rectus palsy and ptosis in the right eye and haze inferior to the optic nerve head in the right eye.  

An October 2008 report from a private physician is included in the Social Security Administration records.  A visual acuity examination showed the Veteran was blind in his right eye.  The visual acuity in his left eye was 20/40 with glasses.  

The Veteran was seen in a VA ophthalmology clinic in September 2009.  Corrected visual acuity was 20/30 in the right eye and 20/20 in the left eye.  The impression was axial myopia with floaters and photopsias in the right eye, stable.  

In light of the findings summarized above, the Board believes additional examination is warranted.  

With respect to the claim for special monthly pension, the Board notes the Veteran was most recently examined by the VA in June 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he received treatment prior to service for psychiatric problems.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Obtain the personnel records pertaining to the Veteran's administrative separation, as well as any additional service treatment records that might be available.

3.  Schedule a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran had a psychiatric disorder prior to service.  If so, the examiner should state whether it increased in severity in service, and whether such increase was due to the natural progress of the condition.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule a VA eye examination to determine the nature and etiology of any current eye disability.  All necessary tests should be performed.  The examiner is requested to provide a diagnosis of any current eye disability and furnish an opinion as to whether the Veteran had an eye disability in service other than refractive error.  The examiner should also state whether any current eye disability is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Schedule appropriate examinations for housebound status or permanent need for regular aid and attendance, to determine the nature and extent of his current disorders.  The examiners should be asked to describe all the appellant's health problems, both mental and physical, and their impact on his ability to perform the functions of daily living.  The claims file should be made available to any examiner in conjunction with examination.  

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

7.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


